Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear how the outlet may be simultaneously “in” the surface as recited in claim 16 and “protruding from” the surface as recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 11-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Davidson GB 790298.

Regarding claim 1, Davidson discloses a semi-active system for providing a required fluid flow, the system comprising: 
an outlet protruding from a surface into a main flow direction of an external fluid flow along the surface and external to the semi-active system (see annotated figure 4); 
an exhaust channel provided, in relation to the main flow direction of the external fluid flow, beneath the outlet, the exhaust channel being configured to inject an exhaust fluid flow into the external fluid flow so that the exhaust fluid flows along the surface with the external fluid flow (see annotated figure 4);
a device configured to produce a jet fluid flow (5a/page 2 lines 96-103); and 
a pipe provided within the exhaust channel (15 figure 4), the pipe being configured to: 
fluid-communicatively couple to the device, and 
entrain, by the produced jet fluid flow, the exhaust fluid flow.

    PNG
    media_image1.png
    296
    705
    media_image1.png
    Greyscale


Regarding claim 3, Davidson discloses the semi-active system of claim 1, wherein the device is one of a jet pump and an ejector (as previously described for those with ordinary skill in the art).

Regarding claim 4, Davidson discloses the semi-active system of claim 1, wherein the outlet further comprises an outlet flap having a lower end and a protruding end protruding into the external fluid flow, wherein the protruding end is downstream of the lower end in relation to the main flow direction of the external fluid flow (as shown in figure 4).

Regarding claim 5, Davidson discloses the semi-active system of claim 4, wherein the outlet flap has at least one of the following geometrical designs: circular, elliptical, rectangular, triangular, and rounded (best shown in figure 5).

Regarding claim 6, Davidson discloses the semi-active system of claim 4, wherein the pipe comprises: one end connected to the device, and another open end disposed in the exhaust channel and beneath the outlet between the lower end and the protruding end (see annotated figure 4).

    PNG
    media_image2.png
    296
    705
    media_image2.png
    Greyscale


Regarding claim 7, Davidson discloses the semi-active system of claim 6, wherein the pipe comprises at its open end at least one exhaust having an outflow area for the produced jet fluid flow (as inherently, previously described).

Regarding claim 8, Davidson discloses the aircraft semi-active system of claim 7, wherein the outflow area of the exhaust has one of the following shapes: polygonal, rectangular, triangular, circular, semi-circular, ellipsoid, semi-ellipsoid, a parallelogram, and a chevron (best shown in figure 5).

Regarding claim 11, Davidson discloses the semi-active system according to claim 1, wherein a source of the produced jet fluid flow is one of a dedicated source and a by-product source (as previously described).

Regarding claim 12, Davidson discloses the semi-active system according to claim 11, wherein the dedicated source is at least one of: an active pump; and pressure tank stored air (compressor(s) as previously described).

Regarding claim 14, Davidson discloses an aircraft, comprising the semi-active system of any one of the preceding claims, wherein the semi-active system is part of at least one of the following aircraft components: a wing (figure 1), a belly fairing, a fuselage, a vertical tail plane, and a horizontal tail plane.

Regarding claim 16, Davidson discloses the semi-active system according to claim 1, wherein the outlet is located in the surface between a leading edge and a trailing edge (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson.

Regarding claim 2, Davidson teaches the semi-active system of claim 1, but does not specify wherein the outlet is a Hybrid Laminar Flow Control outlet.
However, such types of outlets are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a type of outlet, in order to accommodate various aerodynamic design requirements; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 10, Davidson teaches the semi-active system of claim 4, but does not specify wherein the outlet flap has the following dimensions: a length of 230 mm, the length being defined in the direction parallel to the main flow direction of the external fluid flow; and a width of 300 mm or 600 mm, the width being defined in the direction perpendicular to the main flow direction of the external fluid flow.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any various dimensions to the flap, in order to accommodate aerodynamic design preferences; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate in an unknown manner compared to the prior art device, the claimed device is not patentably distinct from the prior art device.

Regarding claim 13, Davidson teaches the semi-active system according to claim 11, but does not specify wherein the by-product source is at least one of: bleed air; and exhaust cabin air of the aircraft.
However, such types of sources are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a source, in order to efficiently utilize available air sources; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant has presented numerous air sources as optional, thus describing a lack of novel criticality to the source of air.

Regarding claim 15, Davidson teaches the aircraft of claim 14, but does not specify wherein, when the aircraft semi-active system is part of the vertical tail plane, the outlet is positioned at one or more of the following locations: an inner-span vertical tail plane location, a mid-span vertical tail plane location, an outer vertical tail plane location, and a vertical tail plane tip location.
However, such types of systems provided at such locations are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the system at the recited location, in order to gain aerodynamic advantages at such locations; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant has presented numerous system locations as optional, thus describing a lack of novel criticality to the system’s location.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644